DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because phrases that can be implied, such as “Representative drawing: Fig. 1”, last line of the abstract, should be deleted.  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to because the structural details as shown in Figs. 1, 2 and 7 are not legible in black and white copies.

    PNG
    media_image1.png
    451
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    589
    media_image3.png
    Greyscale

All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR 1.84.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-5, the expression “a bogie frame including a first end, a second end opposite to the first end, and opposite side surfaces extending between the first and second ends, and forming second auxiliary wheels at both sides” is not clear because neither the bogie frame nor the opposite side surfaces of the present invention form the secondary auxiliary wheels.
In claim 1, line 7, the expression “… the opposite side surfaces in a driving system” is indefinite because the opposite side surfaces of the present invention are parts of the bogie frame instead of as parts of a driving system.
In claim 1, lines 11-12, the expression “… at a state where the bogie frame and each of the drive frames correspond to each other” is indefinite because the word “correspond” in the instant case is too vague, wherein it is not clear as to what structural relationship is being referred to.
In claim 1, line 15, the expression “first connection arms are respectively formed in the drive frames” is not clear because in the present invention, the first connection arms extend through the bogie frame instead formed in the drive frames.
In claim 1, line 16-17, the expression “the second connection arms are respectively formed … in the drive frames” is not clear because in the present invention, the second connection arms extend through the drive frames.
In claim 1, lines 18-19, the expression “the first and second connection arms are vertically connected as a slip rod” is not clear because the first and second connection arms are not parts of slip rod. 
Claims 2-3 are also indefinite because they depend from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2004/0168839) in view of Fernie (US 5,445,233) and Chow (US 2020/0198947).
Wu discloses a wheel drive apparatus comprising bogie frame 20 having first and  second ends and opposite side surfaces, second auxiliary wheels 711, drive frame 30 including drive wheels 321 installed, first auxiliary wheels 511, rotational shaft portions 34 pivotally coupled at shaft points of the drive frame and the bogie frame, and connection portions including first connection arms 50 connected to and outside of bogie frame 20 and second connection arms formed at/in one end of drive frame 30 and outside of bogie frame 20, wherein the first and second connection arms are vertically connected via element 61 as a slip rod such that the first and second connection arms are operable to move up and down at a predetermined gap “a”, as claimed.
Fernie discloses a driving system including drive motors 36, 38 arranged in the middle of the wheel drive apparatus such that driving power of the driving system is transmitted to opposite sides. In view of Fernie, it would have been obvious to one of ordinary skill in the art to alternatively configure the driving system in the structure of Wu to include drive motors arranged in the middle of the wheel drive apparatus, in a manner similar to that taught by Fernie, so as to achieve expected advantages thereof, such as to make better use of the interior of the bogie frame. 
Regarding the instant claimed wheel drive apparatus being part of an automated guide vehicle, the concept of configuring a vehicle as an automated guide vehicle is  known. Consider for example the vehicle of Chow, which is configured as an automatic guide vehicle. Therefore, it would have been obvious to one of ordinary skill in the art to alternatively configure the vehicle of Wu with an automatic guiding capability, as known, to enhance operational conveniences. The structure of Wu, as modified, is considered to include the combination of features of instant claim 1.
Regarding instant claim 2, consider brackets 21 and 41 of the first and second connection arms of Wu, which are provided with through holes, and the through holes of brackets 41 include elements 42 readable as bearings and bushings as claimed.
Regarding instant claim 3, the structure of Wu includes pivot shaft 34 installed through the shaft points at 211 of the bogie frame and at 33 of the associated drive frame, member 21 readable as a gap maintaining member, and fixing nut (shown in Fig. 3) for fixing the distal end of pivot shaft 34.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bekoscke (US 9,308,143), Cuson (US 9,010,470), Cheng (US 8,286,738), and Ruiz (US 2006/0290083) disclose variations of wheel drive apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617